Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 15/562586 application response filed on 12/28/2021 
Claims 1-11 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1& 7, the examiner would like to point out that the instant “system” claim in Claim 1 is read as a device claim. Therefore- the instantly claimed limitations with respect to processing, output feeding, and flow, must only be something that the claimed device is capable of from it’s claimed structure. Further—“virus inactivation means” and wherein the system is “configured to continuously inactivate a 
Further with respect to Claims 1 & 7 the “directing,” and successive directing are unclear since it is claimed as being directed to a container that “is empty or has been in a filled state during a time”. Does this mean the fluid is directed to the opposite container than what it was in during a time period where virus inactivation was occurring? If so, this is unclear from how it is claimed. Is the controller of the instant invention programmed to continuously circulate the fluid between the two containers? Again, if so—this is unclear from the instant claims.
With respect to Claim 7, it is unclear what applicant means by the fluid controller being “configured to”.  Does applicant mean to claim a controller or computer that is programmed to accomplish these functions? A fluid controller could also be something like a pump or a pump in combination with a programmed computer or controller or processor. What applicant intends is unclear from the claim language. Correction is required.
With respect to Claims 1 & 7, it is also unclear what applicant intends by the term “virus inactivation means,” since this isn’t described in the specification in these terms—and therefore it is very unclear if applicant intends elicit means plus function language or not. Does applicant intend the “virus inactivation means” to be a device part? If so, what device part is it? Or, instead, does applicant intend “virus inactivation means,” to be a set of biological or chemical conditions or reagents(pH lowering reagents, 
Also, it is unclear what “continuously” inactivating the virus means, particularly structurally. The instant claims are drawn towards a device, and continuous virus inactivation and “directing” of fluid flow, which applicant uses to describe how the virus inactivation happens are method/ process steps and intended function of the device, and therefore not structurally limiting in the claim. Is a specific computerized device part or processor programmed to accomplish these function? If so, it should be claimed and otherwise these process steps/intended function are not considered limiting. 
Further— with respect to the word “continuous” or “continuously,” as used in Claims 1 & 7, what is considered continuous? This is a relative term and the degree to which applicant means continuously inactivating occurs is not clear or defined in the claims, and therefore this term also makes the claims unclear and indefinite.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-11 are rejected under 35 U.S.C. 103(a) as being obvious over KONSTANTINOV in US 20140255994 in view of LACKI in WO 2012/074481 (using equivalent US 20140251913 for citation) in view of ESKLING in US 20060240511.


	 LACKI et al. is used to remedy this and shows a chromatography system (1; 110) for separation of a biopolymer (see claim 1), comprising among others at least two chromatography columns (70,80)(paragraphs 005-006 & 0061) that can be connected in series(paragraph 0005) and that the chromatography columns are packed(paragraph 0055-0056, 0061-00662, & 0009)(this system would also allow for the claimed method steps where the biomolecules flow through one column, a first column first) and at least one holding tank (40), said holding tank having an inlet and an outlet each connected to a first and second compartments (40a,40b)(first and second containers) separated by a movable seal 41 (see figure 12, and  paragraph 0069), of a fluid controller which keeps in check from overfilling the tank(paragraph 0058), and of further processing occurring in these compartments/hold tanks(paragraphs 0083-0084). LACKI et al. further teaches of a first compartment and said second compartment are both fluidically connected to said at least two columns via a system of valves. The first compartment can suitably be fluidically connected to 
	ESKLING et al. however teach of a chromatography method (abstract), which includes a method of lowering the pH and virus inactivation(paragraphs 0005 & 0123), in addition to using a super loop(paragraph 0147). It would have been obvious to one of ordinary skill in the art to use the chromatography device parts/methods of ESKLING with the device of LACKI due to the need in the art for better methods of affinity and protein purification devices/methods(paragraph 001 & 0009).
Also- from the teachings of LACKI- it would seem that it would be obvious to one of ordinary skill in the art to rearrange the parts from parallel to series or vice versa dependent on intended use(though this is taught by LACKI).
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	With respect to Claim 2, LACKI et al. teach of the use of a periodic counter (paragraph 0007 & 0059).

	With respect to Claims 4-6, LACKI et al. teach of using monoclonal antibodies, and also of using UV radiation (paragraph 0002, 0056,0063, 0084).
	With respect to Claim 9, LACKI et al. teach of using a UV light source(paragraph 0064).
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
With respect to the 112 rejections—they are clarified as shown above. Claim 10, is not individually rejected under 112. The 112 rejects are maintained and further explained as shown above.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the ESKLING and LACKI references which were priorly used the examiner disagrees with applicants arguments and would like to point out that a new primary reference KSTANTINOV is used. 
Applicant specifically argues that the prior art does not teach of the structural “configuration” as instantly claimed for continuous virus inactivation. With respect to this—the examiner would like to point out, that “continuous inactivation,” is a process/method. With respect to the “configuration,” as instantly claimed—the examiner 
Applicant further argues that LACKI et al. does not teach reasoning for why one would want to rearrange the columns from parallel to series or vice versa. The examiner disagrees. LACKI specifically teaches that either series or parallel arrangement can be used depending on what you do want to do with the instant method and therefore it would be obvious to one of ordinary skill in the art to rearrange the parts from parallel to series or vice versa dependent on intended use—as LACKI teaches of this(paragraph 0005). Further, KONSTANTINOV et al. teach of column use in series as shown above.
All claims remain rejected at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/